925 A.2d 1101 (2007)
282 Conn. 921
Guy LEVINE
v.
PSYCHIATRIC SECURITY REVIEW BOARD.
Supreme Court of Connecticut.
Decided May 22, 2007.
Richard E. Condon, Jr., assistant public defender, in support of the petition.
Patrick B. Kwanashie, assistant attorney general, in opposition.
The plaintiff's petition for certification for appeal from the Appellate Court, 100 Conn.App. 224, 918 A.2d 900 (2007), is granted, limited to the following issue:
"Did the Appellate Court properly conclude that the trial court lacked subject matter jurisdiction to decide the plaintiff's appeal from the declaratory ruling issued by the defendant?"
The Supreme Court docket number is SC 17909.